DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2011/0131044 A1 (previously cited and hereafter Fukuda), in view of Kupryjanow et al., US 2017/0365255 A1 (previously cited and hereafter Kupryjanow), further in view of Finn, US 5,699,437 A, and further in view of Zhang et al., US 7,147,022 B1 (previously cited and hereafter Zhang).
Regarding claim 1, Fukuda discloses a target voice extraction method, apparatus, and program product (see Fukuda, abstract).  Fukuda teaches a “signal processing apparatus comprising: a plurality of converters that independently apply conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components” where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound sources including a target speaker and a non-target speaker (i.e., a target signal and noise and/or speech from the non-target speaker)  (see Fukuda, ¶ 0032-0034 and figure 2, units 1-2, 105a, and 105b).  
Then, Fukuda teaches “a phase adjuster that adjusts the phases of the converted signals to perform beam steering and to output phase-adjusted signals” because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115).  
Then, Fukuda teaches “a direction estimator that obtains a direction of arrival of the phase-adjusted signals, respectively” because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107).
Next, Fukuda teaches “a first gain calculator that calculates a first gain using the direction of arrival of the phase-adjusted signals, respectively” because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker (see Fukuda, ¶ 0041-0042 and figure 2, unit 110).  The weighted CSP coefficient is calculated as a moving average and includes a weight coefficient dependent on the frequency bin and the DOAs of both the target and non-target speakers (see Fukuda, ¶ 0041 and 0047-0049).  
Fukuda teaches a beam former processor that performs delay-and-sum beamforming or selects one or more of the microphone signals to pass to the next stage of processing, such that the beamformer does not select, or integrate, after beamforming (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, and see applicant's specification, p. 12, lines 7-21, where integration is also defined as an arbitrary selection of any one of the input signals or simple addition).  Therefore, Fukuda does not appear to teach “an integrator that obtains an integrated signal by integrating the phase-adjusted signals”.
Kupryjanow discloses a system for far field automatic speech recognition pre-processing (see Kupryjanow, abstract).  Specifically, Kupryjanow teaches a beam-former block that uses phase-based beam formers (PBFs), where the PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones (see Kupryjanow, ¶ 0022-0024 and 0032-0033 and figure 2, units 220 and 225).  Next, Kupryjanow teaches an integrator as a stream selector that selects one of the PBFs output (e.g., the stream with the highest Signal-to-Noise Ratio (SNR)) for further processing in the system (see Kupryjanow, ¶ 0034 and figure 2, unit 230).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Fukuda with the teachings of Kupryjanow for the purpose of improving speech recognition for far field speech (see Kupryjanow, ¶ 0003 and 0034).  While, the combination makes obvious the integrator that obtains an integrated signal by selecting one of the phase-adjusted signals, the combination does not appear to teach the integrator “that obtains an integrated signal, which is integrated by using at least two of the phase-adjusted signals”
Finn discloses an active noise control system using phased-array sensors (see Finn, abstract).  Finn teaches a similar audio signal processing apparatus using a beam forming and beam steering logic (see Finn, figure 2, units 50, 76, and 77, figure 3, units 150, 180, 210, 236, and 278, figure 11, units 50, 77, 400, and 416, and figure 12, units 150, 180, 210, 236, 278, 428, and 454).  Herein, Finn first teaches an x-array and y-array of microphones, where two acoustic beams are individually steered with the beam forming and beam steering logic to intersect at a region where acoustic noise is detected (see Finn, column 5, lines 13-21 and lines 44-62, column 6, lines 1-11, figure 2, units 50, 77, 104, 106, and 116, and figure 3, units 180, 236, 206, 272, 274, 276, 278, 280, and 282).  Finn teaches that the system using two microphone arrays, when operating used in a room, creates two intersecting acoustic beams to sense the acoustic noise in a three-dimensional region extending to the floor and ceiling of the room (see Finn, column 6, lines 30-46 and figure 4, units 50, 77, and 310).  Next, Finn teaches an additional z-array of microphones for steering another acoustic beam to intersect with the region of detected acoustic noise (see Finn, column 9, lines 28-49 and figure 10, units 400 and 410), where the third acoustic beam reduces the three-dimensional volume, or region, that is sensed because the height of the three-dimensional volume is constrained by the beam formed from the z-array microphones (see Finn, column 9, lines 28-35 and figure 10, units 409 and 410).  It is readily apparent that combining two or more beams created from respective two or more microphone arrays allows the system to sense the acoustic signals in a smaller and/or more constrained three-dimensional volume (see Finn, figure 4, unit 310 and compare to Finn, figure 10, unit 410).   
It would have been obvious to one of ordinary skill in the art at the time of the effective date to modify the combination of Fukuda and Kupryjanow with the teachings of Finn for the purpose of detecting a desired target sound in three-dimensions, such as constraining the height of a detected area in one of several directions surrounding a circular microphone array by using an additional z-axis linear array of microphones (see Kupryjanow, ¶ 0012 and 0033, figure 1, units 110, 115, and 120, and figure 3 in view of Finn, column 6, lines 30-46, column 9, lines 28-35, figure 4, units 50, 77, and 310, and figure 10, units 50, 77, 400, and 410).
Furthermore, in the combination of Fukuda, Kupryjanow, and Finn, Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector to improve the speech signal from the target speaker (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034).  Additionally, Kupryjanow teaches post-processing features, such as noise reduction, spectral profile matching, and automatic gain control (see Kupryjanow, ¶ 0035-0041 and figure 2, units 245, 250, 255, and 260).  However, the combination does not appear to teach a gain calculator with respect to the post-processing features. Therefore, the combination of Fukuda, Kupryjanow, and Finn does not appear to teach “a second gain calculator that calculates a second gain using the integrated signal”, such that “a multiplier that multiplies the first and second gains by the integrated signal” (i.e., the combination of Fukuda, Kupryjanow, and Finn makes obvious a multiplier to multiply the integrated signal by the first gain and Kupryjanow suggests post-processing features).
Zhang discloses a small array microphone for beam-forming and noise suppression, where noise an interference are suppressed in a beam-formed signal (see Zhang, abstract).  Herein, Zhang teaches a dual-channel noise suppressor that receives a beam-formed input and a noise reference input and outputs a noise reduced signal (see Zhang, column 5, lines 9-36 and lines 46-60, figure 2, unit 280).  Zhang’s dual-channel noise suppressor is similar to the post-processing noise reduction feature of Kupryjanow  (see Zhang, column 5, lines 55-50 and compare to Kupryjanow, ¶ 0039 and figure 2, unit 250).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Fukuda, Kupryjanow, and Finn with Zhang for the purpose of implementing a post-processing noise reduction feature to improve the sound quality of the output, such that an output with reduced noise and interference provides a better input to some automatic speech recognition (ASR) engine (see Kupryjanow, ¶ 0041, figure 2, unit 250, in view of Zhang, column 11, lines 48-52 and figure 7, unit 280x).  Specifically, Zhang makes obvious “a second gain calculator that calculates a second gain using the integrated signal” where the dual-channel noise suppressor computes a gain to reduce the noise in the beam-formed output signal (see Zhang, column 11, lines 48-66 and column 12, lines 20-26, and figure 7, units 280x and 730), and subsequently, the second gain is used to multiply the beam-formed output signal to produce a noise-reduced signal (see Zhang, column 13, lines 5-10 and figure 7, units 280x and 732).
Therefore, the combination of Fukuda, Kupryjanow, Finn, and Zhang makes obvious: 
“A signal processing apparatus comprising:” (see Fukuda, ¶ 0107-0111 and figure 14);
“a plurality of converters that independently apply conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components;” (see Fukuda, ¶ 0032-0034 and figure 2, units 1-2, 105a, and 105b, where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound sources including a target speaker and a non-target speaker);
“a phase adjuster that adjusts the phases of the converted signals to perform beam steering and to output phase-adjusted signals;” (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals);
“a direction estimator that obtains a direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107, because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals; and further see Kupryjanow, ¶ 0032-0033 and figure 2, units 220 and 225, where PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones);
“a first gain calculator that calculates a first gain using the direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0041-0042 and figure 2, unit 110, because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker);
 “an integrator that obtains an integrated signal, which is integrated by using at least two of the phase-adjusted signals;” (see Kupryjanow, ¶ 0012 and 0033, figure 1, units 110, 115, and 120, and figure 3 in view of Finn, column 5, lines 63-67, column 6, lines 9-18, and figure 3, units 206, 272, 274, and 276, because it would have been obvious to combine a first phase-adjusted signal and a second phase-adjusted signal to detect the obtain a signal in both direction and height);
“a second gain calculator that calculates a second gain using the integrated signal; and” (see Kupryjanow, ¶ 0039 and 0041, and figure 2, unit 250, in view of Zhang, column 11, lines 48-66, and column 12, lines 20-26, and figure 7, units 280x and 730, where the dual-channel noise suppressor computes a gain to reduce the noise in the integrated signal (e.g., the beam-formed output signal)); and
“a multiplier that multiplies the first and second gains by the integrated signal.” (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034, 0039, and 0041, and further in view of Zhang, column 11, lines 48-52 and column 13, lines 5-10, and figure 7, units 280x and 732, where Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector by both the first and second gains to improve the speech signal from the target speaker).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the signal processing apparatus of claim 1 and for the same reasons it makes obvious:  
“A signal processing method comprising: 
independently applying conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components;” (see Fukuda, ¶ 0032-0034 and figure 2, units 1-2, 105a, and 105b, where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound sources including a target speaker and a non-target speaker); 
“adjusting the phases of the converted signals to perform beam steering and to output phase-adjusted signals;” (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals); 
“obtaining a direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107, because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals; and further see Kupryjanow, ¶ 0032-0033 and figure 2, units 220 and 225, where PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones); 
“calculating a first gain using the direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0041-0042 and figure 2, unit 110, because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker); 
“obtaining an integrated signal, which is integrated by using at least two of the phase-adjusted signals;” (see Kupryjanow, ¶ 0012 and 0033, figure 1, units 110, 115, and 120, and figure 3 in view of Finn, column 5, lines 63-67, column 6, lines 9-18, and figure 3, units 206, 272, 274, and 276, because it would have been obvious to combine a first phase-adjusted signal and a second phase-adjusted signal to detect the obtain a signal in both direction and height);  
“calculating a second gain using the integrated signal; and” (see Kupryjanow, ¶ 0039 and 0041, and figure 2, unit 250, in view of Zhang, column 11, lines 48-66, and column 12, lines 20-26, and figure 7, units 280x and 730, where the dual-channel noise suppressor computes a gain to reduce the noise in the integrated signal (e.g., the beam-formed output signal)); and
“multiplying the first and second gains by the integrated signal.” (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034, 0039, and 0041, and further in view of Zhang, column 11, lines 48-52 and column 13, lines 5-10, and figure 7, units 280x and 732, where Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector by both the first and second gains to improve the speech signal from the target speaker).  
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the signal processing apparatus of claim 1 and for the same reasons makes obvious a non-transitory computer readable medium storing a signal processing program for causing a computer to execute a method with these features (further see Fukuda, ¶ 0120-0121).  Therefore, the combination makes obvious:
“A non-transitory computer readable medium storing a signal processing program for causing a computer to execute a method comprising:” (see Fukuda, ¶ 0120-0121) 
independently applying conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components;” (see Fukuda, ¶ 0032-0034 and figure 2, units 1-2, 105a, and 105b, where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound sources including a target speaker and a non-target speaker);
“adjusting the phases of the converted signals to perform beam steering and to output phase-adjusted signals;” (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals);
“obtaining a direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107, because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals; and further see Kupryjanow, ¶ 0032-0033 and figure 2, units 220 and 225, where PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones);
“calculating a first gain using the direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0041-0042 and figure 2, unit 110, because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker);
“obtaining an integrated signal, which is integrated by using at least two of the phase-adjusted signals;” (see Kupryjanow, ¶ 0012 and 0033, figure 1, units 110, 115, and 120, and figure 3 in view of Finn, column 5, lines 63-67, column 6, lines 9-18, and figure 3, units 206, 272, 274, and 276, because it would have been obvious to combine a first phase-adjusted signal and a second phase-adjusted signal to detect the obtain a signal in both direction and height);
“calculating a second gain using the integrated signal; and” (see Kupryjanow, ¶ 0039 and 0041, and figure 2, unit 250, in view of Zhang, column 11, lines 48-66, and column 12, lines 20-26, and figure 7, units 280x and 730, where the dual-channel noise suppressor computes a gain to reduce the noise in the integrated signal (e.g., the beam-formed output signal)); and 
“multiplying the first and second gains by the integrated signal.” (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034, 0039, and 0041, and further in view of Zhang, column 11, lines 48-52 and column 13, lines 5-10, and figure 7, units 280x and 732, where Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector by both the first and second gains to improve the speech signal from the target speaker).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the signal processing apparatus of claim 1 and for the same reasons it makes obvious:  
“A signal processing apparatus comprising:” (see Fukuda, ¶ 0107-0111 and figure 14);
“a plurality of converters that independently apply conversion to signals received from a plurality of sensors, each of the signals containing a target signal and noise, to obtain a plurality of converted signals each containing a plurality of frequency components;” (see Fukuda, ¶ 0032-0034 and figure 2, units 1-2, 105a, and 105b, where converters, such as the discrete Fourier transformers, output frequency-domain signals corresponding to the input microphone devices, which pickup sound sources including a target speaker and a non-target speaker);
“a phase adjuster that adjusts the phases of the converted signals to perform beam steering and to output phase-adjusted signals;” (see Fukuda, ¶ 0050-0052 and 0056-0057 and figure 2, unit 115, because a beam former processor performs delay-and-sum beamforming, where the delay process adjusts the phase of the signals);
“a direction estimator that obtains a direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0034, 0038-0040, and 0050-0051 and figure 2, unit 107, because the directional-index calculator performs a direction of arrival (DOA) calculation for the target speaker, which is used as the DOA for the beamformed signals; and further see Kupryjanow, ¶ 0032-0033 and figure 2, units 220 and 225, where PBFs perform beamforming on a pair of microphone signals and multiple PBFs are used for microphone arrays with more than two microphones);
“a first gain calculator that calculates a first gain using the direction of arrival of the phase-adjusted signals, respectively;” (see Fukuda, ¶ 0041-0042 and figure 2, unit 110, because the weighted CSP (cross-power spectrum phase) coefficient calculator calculates a weighted CSP coefficient that is used to control the gain of the target speaker without being increased by the non-target speaker);
“an integrator that obtains an integrated signal by taking statistics of the phase-adjusted signals or by performing addition of the phase-adjusted signals;” (see Kupryjanow, ¶ 0012 and 0033, figure 1, units 110, 115, and 120, and figure 3 in view of Finn, column 5, lines 63-67, column 6, lines 9-18, and figure 3, units 206, 272, 274, and 276, because it would have been obvious to combine a first phase-adjusted signal and a second phase-adjusted signal through addition to detect the obtain a signal in both direction and height);
“a second gain calculator that calculates a second gain using the integrated signal; and” (see Kupryjanow, ¶ 0039 and 0041, and figure 2, unit 250, in view of Zhang, column 11, lines 48-66, and column 12, lines 20-26, and figure 7, units 280x and 730, where the dual-channel noise suppressor computes a gain to reduce the noise in the integrated signal (e.g., the beam-formed output signal)); and
“a multiplier that multiplies the first and second gains by the integrated signal.” (see Fukuda, ¶ 0057-0058 and figure 2, unit 130 in view of Kupryjanow, ¶ 0033-0034, 0039, and 0041, and further in view of Zhang, column 11, lines 48-52 and column 13, lines 5-10, and figure 7, units 280x and 732, where Fukuda teaches a gain adjuster that uses the weighted CSP coefficient and multiplies the output signal of the beam former processor to obtain a power spectrum signal and it would have been obvious to multiply the output of the stream selector by both the first and second gains to improve the speech signal from the target speaker).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elko, US 6,041,127 A, teaches a steerable and variable first-order differential microphone array, where multiple dipole beam signals are generated and controlled by weights, such that the combination of these dipole signals and an omnidirectional beam allow a plurality of beams to be steered to any angles in a three-dimensional space (see Elko, abstract, figure 2, figures 22-23, column 3, line 43 - column 4, line 15, column 12, line 12 - column 13, line 19, and column 17, lines 26-54).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653